Citation Nr: 0934940	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  07-29 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for residuals of cardiac 
catherization.

2.  Entitlement to service connection for coronary artery 
disease (CAD).

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a head 
injury.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a respiratory 
disorder.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin condition of 
the groin. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to October 
1962.

These matters come before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  In that decision, the RO denied the Veteran's 
claims for entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for residuals of cardiac catherization 
and entitlement to service connection for CAD.  The RO also 
denied the Veteran's petitions to reopen his claims for 
service connection for residuals of a head injury, a 
respiratory disorder, and a skin condition of the groin.

In May 2009, the Veteran testified during a hearing at the RO 
before the undersigned; a transcript of that hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

During the May 2009 Board hearing, the Veteran indicated that 
he had filed for, been granted, and begun receiving Social 
Security (SSA) disability benefits in 2006 (p. 18).  The 
Veteran indicated that he did not believe that he sent copies 
of these records to VA or alerted VA as to their existence 
and request that they be obtained (p. 19).  The Veteran's 
representative stated that these records would have to be 
obtained because they are relevant to the Veteran's case (pp. 
19-20).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where there has been a determination 
with regard to SSA disability benefits, the records 
concerning that decision must be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Given that the Veteran 
has indicated that he has been granted SSA benefits and his 
representative has requested that these records be obtained, 
the Board is compelled to remand all of the claims to attempt 
to obtain these records.

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held, in part, that VA's duty to notify a claimant 
seeking to reopen a claim included advising the claimant of 
the evidence and information needed to reopen the claim and 
notifying the claimant of the evidence and information needed 
to establish entitlement to the underlying claim for the 
benefit sought by the claimant.  The Court further held that 
VA must, in the context of a claim to reopen, look at the 
bases for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Failure to provide this notice is generally 
prejudicial.  Id.

The Veteran was provided a September 2006 VCAA notice letter, 
with regard to his attempt to reopen the claims for service 
connection for skin rash of the groin, a respiratory 
disorder, and residuals of a head injury.  The letter stated 
that the "claim" was previously denied because there was no 
evidence that these conditions were incurred in or aggravated 
by service.  While this generally indicated the bases for the 
prior denials, the Board notes that there are different 
underlying facts relating to the specific disabilities for 
which service connection is being claimed.  For example, 
there were no skin symptoms in service but such symptoms were 
noted a little over a year after service, while there were 
respiratory symptoms noted in service.  The precise bases for 
the denials of claims for service connection for these 
disability were different, and the Veteran should be so 
informed, as well as the precise basis for the denial of the 
claim for service connection for residuals of a head injury.  
The Veteran has evidenced no actual knowledge of the precise 
bases of the prior denials.

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran a VCAA notice 
with regard to each disability for which 
service connection has previously and 
finally been denied that specifically 
identifies the reasons for the prior 
denial, and the type of evidence 
necessary to satisfy the elements of the 
underlying claim which were found 
insufficient in the previous final 
denials, in accordance with Kent, supra.

2. Contact the SSA and obtain a copy of 
that agency's decision concerning the 
Veteran's claim for disability benefits, 
including any medical records used to 
make the decision.

3.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if 
in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

